Title: From George Washington to John Hancock, 10 July 1777
From: Washington, George
To: Hancock, John

 

Sir
Morris Town July 10th 1777.

I this morning received a Letter of the 7th Instant from Genl Schuyler, a Copy of which and of it’s inclosure, I herewith send you. The intelligence, which they contain, is truly interesting, supposing it just; But it differs so widely from what we had reason to expect from the Accounts mentioned in General St Clairs Letters to Genl Schuyler, Copies of which you would receive in his Letter, transmitted from hence last night by Majr Hoops, that I would fain flatter myself, it is not true. I am the more encouraged to hope this, as Captn. Farmam’s Letter from Fort Ann to Brigadr Learned, seems to be the foundation of the whole, and does not authorize the unfavourable—unhappy conclusions built upon it. I should rather suppose, if any accident has befallen us, it must have happened to the Detachment of Men from the Grants under Colo. Warner, for we find from Genl St Clairs Letters, he expected something from him. The whole Account is so confused, that we cannot establish any certain deduction from it, and shall be happy, if it proves premature and groundless. I am told by a Gentn who came to Camp Yesterday Evening, that Nixon’s Brigade would certainly arrive at Albany on Tuesday morning, as he saw the Vessels, in which It was embarked, standing up the Evening before with a fair wind.
If the Event mentioned by General Schuyler should not have happened, we cannot doubt but Genl Burgoyne has come up the Lake, determined, if possible, to carry his point—I mean to possess himself of our posts in that Quarter and to push his Arms further. Supposing this not to have happened, as Our Continental Levies are so deficient in their number, our security and safety will require that aids from the Militia should be called forth in cases of emergency. If it has, there is now an Absolute necessity for their turning out to check Genl Burgoyne’s progress or the most disagreable consequences may be apprehended. Upon this occasion, I would take the liberty to suggest to Congress the propriety of sending an Active—spirited Officer to conduct and lead them on. If General Arnold has settled his Affairs & can be spared from Philadelphia, I would recommend him for this business & that he should immediately set out for the Northern department. He is active—judicious & brave, and an Officer in whom the Militia will repose great confidence. Besides this, he is well acquainted with that Country and with the Routs and most important passes and defiles in it. I do not think he can render more signal services or be more usefully employed at this time than in this way—I am persuaded his presence & activity will animate the Militia greatly & spur them on to a becoming conduct. I could wish him to be engaged in a more agreable service—to be with better Troops, but circumstances call for his exertions in this

way, and I have no doubt of his adding much to the Honors he has already acquired.
In consequence of the Advices from Genl St Clair, and the strong probability there is, that Genl Howe will push against the Highland passes, to cooperate with Genl Burgoyne, I shall, by the advice of my Officers, move the Army from hence to Morrow Morning towards the North River—If such should be his intention we shall not be too early as a favourable wind & tide will carry him up in a few Hours—On the other hand, if Philadelphia is his Object, he can’t get round before we can arrive there, nor can he well debark his Troops &c. & proceed across the Land before we can oppose him. I have the Honor to be with great respect Sir Yr Most Obedt set

Go: Washington

